EXHIBIT 10.4

ASSIGNMENT OF DEVELOPMENT AGREEMENT

As of this, the 16th day of December, 2011, TNP SRT CONSTITUTION TRAIL, LLC, a
Delaware limited liability company (hereinafter termed “Owner”) whose mailing
address is 1900 Main Street, Suite 700, Irvine, California 92614, for valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby assigns, transfers, conveys and sets over to American National Insurance
Company, a Texas insurance company (“Lender”), whose address is One Moody Plaza,
Galveston, Texas 77550, Attn: Mortgage and Real Estate Investment Department,
and hereby grants to Lender a security interest in, all of Owner’s right, title
and interest in and to that certain Constitution Trail Development Agreement
(the “Development Agreement”) dated April 17, 2006, executed by and between the
Town of Normal, Illinois, a municipal corporation (the “City”) and Constitution
Trail, LLC, a Nebraska limited liability company, Maker’s
predecessor-in-interest, and all rights, powers, privileges, interests,
payments, profits and incomes thereunder.

This Assignment is made as and shall constitute security for any and all
indebtedness and liabilities of any kind and nature of Owner to Lender, direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, under or related to that loan by Lender to Owner pursuant to
a $10,000,000.00 loan evidenced by that certain Promissory Note of even date
herewith, made by Owner, payable to the order of Lender, in the original
principal amount of $10,000,000.00 (the “Note”) and is secured by a Mortgage,
Security Agreement and Financing Statement (the “Mortgage”) of even date
herewith from Maker to Noteholder on certain property (the “Mortgaged Property”)
in Normal, McLean County, Illinois, as described in Exhibit “A” of the Mortgage
and other lien and security documents, all of or about even date herewith (the
foregoing indebtedness and liabilities are hereinafter collectively called the
“Obligation”).

1. Representations and Warranties. Owner represents, warrants and covenants
that:

(a) The Development Agreement, as of the date hereof, is in full force and
effect and has not been supplemented, amended, modified, terminated or canceled
in any way. To the best of Owner’s knowledge, no breach or default exists under
the Development Agreement.

(b) Owner had full power, right and authority to execute and deliver the
Development Agreement and has full power, right and authority to execute and
deliver this Assignment.

(c) Owner has not conveyed, transferred or assigned the Development Agreement or
any of its right, title or interest therein and has not executed any other
writing that may prevent Owner from, or limit Lender in, operating under the
terms and provisions of this Assignment.

 

1



--------------------------------------------------------------------------------

(d) Owner shall make no other assignment of the Development Agreement or of any
right or interest therein.

(e) Owner shall perform and observe, in timely fashion, each of its covenants,
conditions, obligations and agreements under the Development Agreement in strict
accordance with the terms and conditions thereof, and shall cause City to do the
same with respect to each of City’s covenants, conditions, obligations and
agreements thereunder.

(f) Owner shall not waive, or take any action or execute any agreement that
could be interpreted to waive, or in any manner release or discharge City from,
any obligation or agreement under or related to the Development Agreement to be
performed or observed by City, or permit any nonperformance thereof, but shall,
at its sole cost and expense, enforce and secure the performance of all such
obligations and agreements to be performed or observed by City.

2. Authorization to Exercise Rights. Owner hereby authorizes Lender, upon
default by Owner under this Assignment, the Development Agreement or any writing
securing the Obligation, that remains uncured after the expiration of any cure
period provided therein, to enforce Owner’s rights under the Development
Agreement and to receive all payments and performances from City thereunder.
Owner hereby authorizes City to accept this Assignment and authorizes and
directs City, upon such default by Owner and election by Lender, to make and
render all payments and performances required of City under the terms of the
Development Agreement directly to or at the direction of Lender. Owner hereby
unconditionally releases and relieves City from any liabilities to Owner that
Owner might otherwise assert by reason of City’s making or rendering payments or
performances under the Development Agreement to or at the direction of Lender.

3. Power of Attorney. Owner hereby makes, constitutes and appoints Lender and
Lender’s successors and assigns, Owner’s true and lawful attorneys in fact, in
Owner’s name, place and stead, or otherwise, upon the default (and failure to
cure, if applicable) of Owner as described in paragraph (2) above:

(a) To take all actions and to execute, acknowledge, obtain and deliver any and
all writings or other items necessary or deemed advisable as a term, condition
or provision of the Development Agreement, or in order to exercise any of
Owner’s rights or to receive and enforce any performance by City under the
Development Agreement.

(b) To give any notices, instructions or other communications to City or to any
other person or entity in connection with the Development Agreement.

(c) To demand and receive all payments and performances due under or with
respect to the Development Agreement and to take all lawful steps to enforce
such payments and performances and to compromise and settle any claim or cause
of action in Owner arising from or related to the Development Agreement and give
acquittances and other discharges relating thereto.

(d) To file any claim or proceeding, or to take any other action, in the name of
Lender, its successors and assigns, Owner, or otherwise, to enforce any
performance due under or related to the Development Agreement or protect and
preserve the right, title and interest of Lender hereunder.

 

2



--------------------------------------------------------------------------------

The power of attorney given herein is a power coupled with an interest and shall
be irrevocable and unaffected by the disability of the principal so long as any
part of the Obligation remains unpaid or unperformed. Lender shall have no
obligation to exercise any of the foregoing rights and powers in any event.

4. Amendments. No change, amendment or modification shall be made to the
Development Agreement or to the instructions of Owner contained herein without
the prior written approval of Lender.

5. Notification of Breach or Default by City. Owner shall promptly notify Lender
of any default under or breach of the Development Agreement or of any failure of
performance or other condition that, with the giving of notice or the passage of
time, or both, could become a default or breach by City of or under the
Development Agreement.

6. Notification of Breach or Default by Owner. Owner shall, immediately upon
receipt, deliver or mail directly to Lender, at the address set forth above, a
true, exact and full copy of any and all notices of default or breach and any
and all other communications respecting a default or breach, alleged default or
breach, failure of performance or other condition or occurrence that, with the
passage of time or the giving of additional notice, or both, could become a
default or breach by Owner of or under the Development Agreement, or otherwise
relating to Owner’s compliance with its obligations under the Development
Agreement.

7. No Assumption of Liability. Lender shall not be subject to any obligation or
liability under the Development Agreement, including any obligation to perform
any of the agreements made by Owner therein; all such obligations and
liabilities shall remain with Owner as though this Assignment had not been made.

8. Appearance and Defense in Action or Proceeding. Lender shall have the right
at any time to appear in and defend and be represented by counsel of its own
choice in any action or proceeding purporting to affect Owner’s rights under the
Development Agreement.

9. Indemnification. Owner shall indemnify Lender and hold Lender harmless from
any and all damages and losses arising as a result of or related to the
Development Agreement, this Assignment or the exercise by Lender of any of its
rights under this Assignment or the Development Agreement, including any
judgment, amounts paid in settlement, and all costs and expenses, including
reasonable attorneys’ fees, incurred in defending or settling any action, suit
or proceeding in connection with the foregoing.

10. Additions to Secured Obligation. All sums advanced or paid by Lender under
the terms hereof, all amounts paid, suffered or incurred by Lender in exercising
any authority granted herein, including reasonable attorneys’ fees, and all
other amounts due Lender from Owner in connection with this Assignment shall be
added to the Obligation, shall be secured by all security documents securing the
Obligation, shall bear interest at the Default Rate provided in the Note until
paid, shall be due and payable by Owner to Lender immediately upon demand, and
shall be guaranteed by any guarantees relating to all or any portion of the
Obligation.

 

3



--------------------------------------------------------------------------------

11. No Release. Neither the execution and delivery of this Assignment nor any
failure on the part of City to comply with, honor and perform in accordance with
the Development Agreement shall affect the liability of any party to pay and
perform the Obligation. The taking of this Assignment by Lender shall not effect
the release of any other collateral now or hereafter held by Lender as security
for the Obligation, nor shall the taking of additional security for the
Obligation hereafter effect a release or termination of this Assignment or any
of the terms or provisions hereof.

12. Further Writings and Acts. Owner, upon the request of Lender, shall execute
and deliver such further writings, including financing statements, and take such
further actions as may be reasonably necessary to carry out the intent of this
Assignment and to perfect and preserve the rights, interests and priority of
Lender hereunder.

13. Time of the Essence; Successors and Assigns. Time is of the essence hereof.
This Assignment shall be binding upon Owner and its successors and assigns and
shall inure to the benefit of Lender and its successors and assigns; this
Assignment, however, is not intended to confer any rights or remedies upon any
person other than the parties hereto and their successors and assigns.

14. Costs and Expenses of Lender. Owner shall pay all costs and expenses,
including court costs and reasonable attorneys’ fees, incurred by Lender in
enforcing payment and performance of the Obligation or in exercising the rights
and remedies of Lender hereunder. Such court costs and attorneys’ fees shall be
set by the court and not by jury, shall be included in any judgment obtained by
Lender, shall be secured by all security documents securing the Obligation, and
shall be guaranteed by any guarantees relating to all or any portion of the
Obligation.

15. Waiver; Rights and Remedies Cumulative. No failure or delay on the part of
Lender in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies hereunder
are cumulative and may be exercised by Lender either independently of or
concurrently with any other right, power or remedy contained herein or in any
writing executed in connection with the Obligation.

16. Financing Statement; Governing Law. A carbon, photographic or other
reproduced copy of this Assignment and/or any financing statement relating
hereto shall be sufficient for filing and/or recording as a financing statement.
This Assignment and the rights and obligations of the parties hereunder shall be
construed and interpreted in accordance with the laws of the State of Illinois
and applicable federal laws, rules and regulations.

17. Construction of Agreement. This Assignment shall apply to the parties hereto
according to the context hereof, without regard to the number or gender of words
or expressions used herein. The captions of paragraphs in this Assignment are
for convenience and reference only, and in no way define, limit or describe the
scope or intent of this Assignment or the

 

4



--------------------------------------------------------------------------------

provisions of such paragraphs. This Assignment shall be construed as a whole, in
accordance with the fair meaning of its language, and, as each party has been
represented by legal counsel of its choice or deliberately chosen not to be so
represented, in the negotiation of this Assignment, neither this Assignment nor
any provision thereof shall be construed for or against either party by reason
of the identity of the party drafting the same. As used in this Assignment, the
term(s): (a) “include” or “including” shall mean without limitation by reason of
enumeration; and (b) “herein,” “hereunder,” “hereof,” “hereinafter” or similar
terms refer to this Assignment as a whole rather than to any particular
paragraph.

[Remainder of Page Intentionally Reserved]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ASSIGNMENT OF

DEVELOPMENT AGREEMENT GIVEN BY

TNP SRT CONSTITUTION TRAIL, LLC

TO AMERICAN NATIONAL INSURANCE COMPANY

 

MAKER:

TNP SRT CONSTITUTION TRAIL, LLC,

a Delaware limited liability company

By:   TNP Strategic Retail Operating Partnership, L.P., a Delaware limited
partnership,
its sole member   By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation,

its general partner

    By:   /s/ James Wolford     Name:   James Wolford     Title:   CFO

 

STATE OF ______________            )              )   ss COUNTY OF ____________
           )  

On this              day of                     , 2011, before me, a Notary
Public within and for said County, personally appeared                     , to
me personally known, who, being by me duly sworn, did acknowledge before me that
                     as                      of TNP Strategic Retail Trust,
Inc., a Maryland corporation, as general partner of TNP Strategic Retail
Operating Partnership, L.P., a Delaware limited partnership, as sole member of
TNP SRT Constitution Trail, LLC, a Delaware limited partnership, who subscribed
to the foregoing instrument as such                      appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said company for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal, this              day of             ,
2011.

 

   NOTARY PUBLIC

(SEAL)

 

6